DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 16, and 22 are objected to because of the following informalities:  in line 2 of Claim 6, the term “BET” should be defined (i.e., the acronym spelled out), in line 2 of Claim 16, the term “MMVF” should also be defined here (i.e., the acronym spelled out), in line 3 of Claim 22, the term “a particulate inorganic porous material” should read –the particulate inorganic porous material—as this term was previously introduced in Claim 1, from which this claim depends therefrom, and in lines 4-5 of Claim 22, the term “an anticorrosive agent” should read –the anticorrosive agent--, as this term has also been previously introduced in Claim 1, from which claim depends therefrom.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 7, 10, 13, 15, 17, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrases "preferably” and “for instance" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation "the active agent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the active agent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrases "preferably” and “for instance" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 15, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 recites the limitation "the alkali silicate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 21, the phrase "more preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 23, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2011/0297041 to Jagar et al.
Regarding Claim 1, Jagar et al disclose a friction material having all the features of the instant invention including:  a particulate inorganic porous material (see paragraphs 0008, 0009, and 0040), wherein the particulate inorganic porous material comprises an anticorrosive agent (i.e., the binder described in the reference as hydrated sodium silicate) absorbed within its pores (see paragraph 0042).
	Regarding Claim 2, Jagar et al further disclose that the anticorrosive agent comprises an alkali silicate of sodium silicate (see Claim 20 of the Jagar et al reference).
	Regarding Claim 3, Jagar et al further disclose that the particulate inorganic porous material comprises a calcium silicate structure (see Claim 7 of the Jagar et al reference).
	Regarding Claim 4, Jagar et al further disclose that the particulate inorganic porous material comprises particles having a substantially spherical shape (see paragraphs 0023 and 0026).
	Regarding Claim 5, see paragraph 0026.
	Regarding Claim 6, see paragraph 0023.
	Regarding Claims 7-9, see paragraph 0042.
	Regarding Claim 16, see paragraph 0032.
	Regarding Claim 20, see Claim 1 of the Jagar et al reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-15, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2011/0297041 to Jagar et al in view of WO document no. 2012/085211 to Smeets et al.
Regarding Claim 10, Jagar et al does not disclose that the friction material comprises an organic binder in an amount in the range of from 5 to 45% by weight, preferably 10-20% by weight, for instance a thermosetting resin. 
Smeets et al are relied upon merely for their teachings of a friction material having an organic binder in an amount in the range of from 5 to 45% by weight, preferably 10-20% by weight, for instance a thermosetting resin (see page 5 line 23).

Regarding Claim 11, Smeets et al further disclose that the friction material comprises fibers (see page 5 lines 16-20).
Regarding Claims 12 and 13, Smeets et al further disclose that the friction material comprises man-made vitreous fibres (MMVF), wherein the MMVF is present in the friction material in an amount in the range of from 1 t0 30% weight, preferably 3 to 15% weight (see page 5 lines 16-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the friction material of Jagar et al with man-made vitreous fibres in the claimed amounts as taught by Smeets et al in order to strengthen the friction material and improve the overall wear/fade performance of the friction material. 
Regarding Claim 14, see page 6 lines 14-17 of Smeets et al. 
Regarding Claim 15, Smeets et al further disclose that the stone wool fibres having a number average fibre length in the range of 50 to 1000 micrometers, preferably 100 to 750 micrometers.
However, Jagar et al., as modified, do not specifically disclose that the stone wool fibres have a number average diameter in the range of 5 to 10 micrometers.

Regarding Claim 18, Jagar et al does not disclose that the particulate inorganic porous material comprises fibre balls.
Again, Smeets et al are relied upon for their teachings of a friction material having a particulate friction material base comprising fibre balls (see page 10 lines 21 et al and the tables on pages 17 and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the friction material of Jagar et al with fibres balls as taught by Smeets et al in order to improve friction material wear, friction level, fade performance, impact strength and hardness of the friction material.
Regarding Claim 19, see the MMVF described in Smeets et al.
Regarding Claim 21, note that Jagar et al disclose a vehicle braking system inherently comprising a rotor and a brake pad, wherein the rotor and brake pad are configured to contact on braking as described in Claim 1 of the Jagar et al reference. 
Claims 17, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2011/0297041 to Jagar et al.
Regarding Claim 17, Jagar et al do not disclose that the particulate inorganic porous material and the alkali silicate absorbed within its structure together make up from 1 to 10% weight of the friction material, preferably from 2 to 5% weight.

Regarding Claim 22, Jagar et al disclose a method of making a friction material according to Claim 1 above, the method comprising:  a) mixing the particulate inorganic porous material with other starting materials to form a mixture, wherein the particulate inorganic porous material comprises the corrosive agent absorbed within its pores (see paragraph 0042).
However, Jagar et al do not specifically disclose the steps of placing the mixture into a mold or subjecting the mixture in the mold to a pressure of from 10 to 70 MPA.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the mixture of Jagar et al into a mold and subjecting the mixture in the mold to a pressure of from 10 to 70 MPa as a matter of design preference dependent upon the desired manufacturing method and overall strength of the friction material. 
Regarding Claim 23, see paragraph 0042 of Jagar et al.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2006/0241207 to Lam et al., PG Publication No. 2012/0108698 to Lam et al., U.S. Patent No. 8,603,614 to Lam et al., U.S. Patent No. 10,132,375 to Farahati et al., PG Publication No. 2019/0162264 to Persoon et al., and U.S. Patent No. 10,844,919 to Bakan et al all disclose friction materials similar to applicant’s.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        02/17/21